                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                       June 6, 2019

BY ECF

The Honorable Jesse M. Furman
United States District Judge
40 Foley Square
New York, New York 10007

       Re:      United States v. Jose Martinez-Diaz, et al., S5 16 Cr. 387 (JMF)

Dear Judge Furman:

        On behalf of the Government, we write to notify the Court and the September 2019 trial
defendants that, in addition to the incidents charged expressly in the Indictment, the Government
plans to introduce evidence during its case-in-chief regarding the incidents listed below as direct
proof of or background to the racketeering conspiracy and narcotics conspiracy charged in the
Indictment (or other applicable charges in the Indictment), or as evidence pursuant to Rule 404(b)
of the Federal Rules of Evidence.

         The Government’s investigation in this matter and its preparations for the September 2019
trial are ongoing and continuing, and the Government reserves the right to supplement this letter
if we later become aware of additional evidence of such incidents that the Government wishes to
introduce as direct proof of or background to any of the charges in the Indictment, or as Rule
404(b) evidence.

             Background Evidence on La Organizacion de Narcotraficantes Unidos

            In the early 2000s, gangs operating in the public housing projects in the San Juan
             metropolitan area were involved in street-level drug sales and trafficking large
             quantities of drugs to the continental United States. The close proximity of the housing
             projects led to frequent strife, the constant threat of violence, and diminished
             bargaining power in the narcotics market. To address these issues, in or around 2004,
             the leaders from the housing project gangs in the San Juan area agreed to form an
             alliance. The purpose of the alliance was to prevent conflict between the drug gangs
             and to collaborate with one another to purchase and sell narcotics at the most favorable
             prices. The gangs agreed that should conflict arise between their members, the leaders
             of the various constituencies would assemble to resolve the dispute. The gangs named
             their alliance La Organizacion de Narcotraficantes Unidos, or La ONU.

            The La ONU alliance remained intact for a time. Members of La ONU consolidated
             their narcotics supply chains and shared responsibility for transporting and securing
                                                                                     Page 2


    narcotics. Members of drug gangs aligned with La ONU could visit and sell narcotics
    in other La ONU-aligned housing projects, as long as they had the permission of the
    leader of each specific housing project. Additionally, the leaders of the projects met
    regularly to discuss and resolve conflicts. La ONU’s leadership often enforced peace
    through violence. For example, La ONU leaders regularly ordered their enforcers to
    murder informants or misbehaving gang members.

   La ONU’s members included the gang from the Manuel A. Perez project (“MAPA”),
    the gang from the Torres de Sabana housing project, as well as the gangs from
    numerous other housing projects. La ONU also included a handful of high-volume
    cocaine traffickers using routes between the Dominican Republic and Puerto Rico, each
    of whom would supply La ONU with thousands of kilograms of cocaine per month. La
    ONU also corrupted local law enforcement officers by bribing them to avoid capture,
    paying them for seized contraband, and using them to facilitate or commit murders.

   The La ONU alliance enabled a variety of narcotics activity. The leaders of MAPA and
    Torres de Sabana negotiated the bulk purchase of narcotics, usually from the
    Dominican Republic. The larger housing projects sometimes sold to smaller housing
    projects. A portion of the narcotics stayed in Puerto Rico, often cooked into crack and
    sold in small quantities at high volume. La ONU obtained a large portion of its cocaine,
    however, in order to export it to more lucrative markets in the continental United States.
    From in or about 2004 to at least in or about 2016, members of La ONU exported
    hundreds of kilograms of narcotics to the New York City area. La ONU used and
    recruited individuals in New York who had been raised in La ONU-affiliated housing
    projects to receive narcotics shipments, to distribute them in New York—especially the
    Bronx—and to funnel proceeds back to La ONU leadership in Puerto Rico.
    Additionally, from time-to-time high-level La ONU members traveled from Puerto
    Rico to oversee the enterprise’s activities in New York.

   Some of the La ONU cocaine that was trafficked to New York was distributed out of a
    daycare center on Rosedale Avenue in the Bronx. In particular, between January 2013
    and November 2013, United States Postal Inspection Service agents obtained search
    warrants for eight parcels sent by U.S. Mail. The parcels contained approximately 10
    brick-sized packages of cocaine, weighing approximately 10 kilograms, which were
    packaged alongside children’s backpacks, puzzle boxes, and school supplies. La ONU
    member Luis Blondet’s fingerprint was found on the packaging for one of the brick-
    sized packages of cocaine. In September 2013, law enforcement officers conducted a
    search of the daycare center, pursuant to a state search warrant. They recovered
    cocaine, crack cocaine, and drug packaging supplies in the basement of the daycare
    center.

   Within Puerto Rico, each housing project typically maintained its own drug distribution
    business. These businesses involved drug points—essentially, narcotics storefronts—
    “owned” by senior gang members and staffed by lower-level drug sellers. Wholesale
    quantities of narcotics were stored elsewhere, at premises guarded by other gang
    members, and delivered to drug points by other members who functioned as stock boys.
                                                                                   Page 3


    The gangs usually stationed lookouts throughout the neighborhood to identify law
    enforcement or rivals. The members of each gang maintained contact by short-wave
    radio. For larger gangs, particularly MAPA, senior leaders authorized individual gang
    members to operate product-specific drug businesses—such as a marijuana-only drug
    point, or a store that sold pills—or to purchase narcotics wholesale for export. The
    gangs’ narcotics businesses funded enforcement operations and provided La ONU
    leadership with substantial profits, which they used to acquire cars, a nightclub, a
    restaurant, and a baseball team, among other things.

   The La ONU “peace” did not last. In or about 2006, the leader of Torres de Sabana was
    killed. In the aftermath of his death, MAPA, Torres de Sabana, and others suspected a
    faction within La ONU had orchestrated the killing. The accusations divided the
    alliance in two, with a group of housing project gangs forming a rival entity, La Rompe
    ONU. La ONU and La Rompe ONU descended into “war.” During the conflict, La
    ONU leaders pooled their resources to purchase weapons, vehicles, radios, and other
    items to sustain the fight against La Rompe ONU. Members of La ONU invaded La
    Rompe ONU housing projects and killed La Rompe ONU members.

   Members of La ONU who committed murders typically advanced in status within the
    criminal enterprise. Virtually every housing project leader had directly participated in
    murders before rising to his leadership position. Murders within La ONU generally had
    to be authorized by leadership, but there was an unwritten rule that La Rompe ONU
    members could be killed on sight. Additionally, La ONU treated witnesses and
    informants as grave threats to its continued existence; accordingly, La ONU leaders
    repeatedly and systematically authorized the assault or murders of suspected
    informants, undercover officers, lay witnesses, and even La ONU members whose
    personal misconduct risked a law enforcement response.


    Incidents / Proof Relevant to Jose Martinez-Diaz and Fernando Gomez

   Martinez-Diaz was one of the high volume cocaine traffickers who supplied La ONU
    members with drugs that were transported from the Dominican Republic. Martinez-
    Diaz was present at the founding of La ONU and participated in La ONU meetings
    multiple times per year, in person. In addition, Martinez-Diaz provided material
    support to La ONU, such as furnishing its members with cars and providing some
    narcotics on a cost basis to be re-sold at a higher profit.

   Martinez-Diaz supplied wholesale quantities of cocaine to La ONU housing projects
    including MAPA, Monte Hatillo, Selles, and Torres de Sabana. Martinez-Diaz
    smuggled the narcotics from the Dominican Republic, usually by boat. In a typical
    shipment, Martinez-Diaz transported 130 to 160 kilograms, with shipments arriving as
    frequently as every week. Martinez-Diaz would then parcel out the shipments to La
    ONU members. For example, Julio Marquez-Alejandro might receive 50 kilograms
    from one shipment, and leaders of Torres de Sabana might receive 50 kilograms from
    one shipment.
                                                                                     Page 4



   Martinez-Diaz would also sometimes transport the cocaine of other drug traffickers.
    For example, in or about 2007 or 2008, Martinez-Diaz transported approximately 70
    kilograms of cocaine for another drug trafficker from the Dominican Republic to Puerto
    Rico. The 70 kilograms were packaged in a wooden box, and were transported along
    with other merchandise.

   Martinez-Diaz was supposed to transport another large quantity of cocaine for that drug
    trafficker in 2008. But on or about September 6, 2008, the intended shipment was
    seized in the Dominican Republic. The DEA, acting with assistance from authorities
    in the Dominican Republic, seized approximately 120 kilograms of cocaine and 7
    kilograms of heroin from a business in Santo Domingo, Dominican Republic. Law
    enforcement found the shipment at a cargo export company, concealed in boxes
    containing paving stones. The shipment was scheduled to be delivered to Carolina,
    Puerto Rico.

   In or about 2008 or 2009, a shipment of Martinez-Diaz’s cocaine, which was being
    transported by another drug trafficker, was seized. Law enforcement seized the
    approximately 200 kilograms of cocaine from a boat that was in the waters near Puerto
    Rico.

   Martinez-Diaz owed a security and locksmith company known as “Absolute Power,”
    which acted as a front for Martinez-Diaz’s narcotics trafficking. Martinez-Diaz had a
    relationship with a local politician whereby Martinez-Diaz would fund the politician in
    exchange for the politician giving Martinez-Diaz contracts for his locksmith company
    once elected.

   Martinez-Diaz used the machinery of La ONU to protect his narcotics trade. For
    example, Martinez-Diaz, through the leader of a housing project, would have corrupt
    PRPD officers locate rivals and effect unwarranted traffic stops in order to control their
    movements or to isolate them until others from La ONU could attack them.

   On at least one occasion, Martinez-Diaz instructed members of La ONU to murder a
    drug courier who had stolen 25 kilograms of cocaine. “Omar Frank” carried out the
    killing by strangling the victim. The victim was then placed in the trunk of a car. Omar
    Frank shot the victim twice more in the head before leaving the body.

   On another occasion, in or about 2007, Martinez-Diaz ordered a shootout on Avenue
    Monserrate. The target of the shootout was “Bo,” and he was shot at by David
    Oppenheimer, but survived.

   On another occasion, Martinez-Diaz paid Luis Torres $5,000 in connection with the
    attempted murder of a rival known as “Taliban.” Torres, who was a police officer,
    arrested Taliban, and then a crew of enforcers from Torres de Sabana shot at him. He
    survived.
                                                                                   Page 5


   Martinez-Diaz also helped fund other murders. For example, in or about 2008, La
    ONU leaders, including Martinez-Diaz, agreed that Omisam Carino-Bruno, the leader
    of the housing project Monte Atillo, should be murdered. Martinez-Diaz, Julio
    Marquez-Alejandro, a/k/a “Chino Montero,” and Anthony Declet-Rivera, a/k/a “Chio,”
    along with other La ONU leaders, contributed money to fund the murder of Omisam
    Carino-Bruno. On or about April 29, 2008, Carino-Bruno was killed while he was
    asleep in a cargo van, in the front passenger seat.

   Martinez-Diaz funded and assisted La ONU in its fight against La Rompe ONU. For
    example, Martinez-Diaz provided money to La ONU members to purchase firearms.
    In addition, Martinez-Diaz, Anthony Declet-Rivera, a/k/a “Chio,” and Omar Ruz-
    Franco, a/k/a “Omar Blin,” created a fake PRPD patrol car, using plates and other
    official material obtained from the corrupt cops in the La ONU. Members of La
    ONU—primarily those in MAPA—used the fake patrol car to harass and intimidate
    members of La Rompe ONU, and to conduct shootings.

   Martinez-Diaz worked with Fernando Gomez, a police officer who worked in Illinois,
    but had grown up in Puerto Rico. Gomez was close with Rafael Torres-Martinez, a
    member of La ONU who safeguarded Martinez-Diaz’s stash houses. Martinez-Diaz
    sold a La ONU member weapons Martinez-Diaz said had been brought to him by
    Gomez. Gomez also picked up approximately $45,000 in drug money for Martinez-
    Diaz from the Boston area and transported it to Puerto Rico. Gomez received
    approximately $5,000 for conducting this money pickup.

   While working as a police officer, Gomez obtained guns from targets in exchange for
    declining to arrest the targets. For example, on one occasion, Gomez found a target
    with a large quantity of marijuana, but did not arrest the target or seize the drugs
    because the target agreed to provide Gomez with a gun.

   Martinez-Diaz and Gomez decided that Gomez should apply to the DEA in order to
    better assist Martinez-Diaz. Gomez said that once he joined the DEA, he and Martinez-
    Diaz would be “unstoppable.” During his DEA suitability and clearance investigation,
    Gomez informed the investigator that he was unaware of any associates having any
    involvement in criminal activities.

   After Gomez joined the DEA, he helped Martinez-Diaz evade detection by law
    enforcement. As to one incident in particular, Gomez accessed DEA files for a
    cooperating witness against Martinez-Diaz. Gomez also told Martinez-Diaz about
    DEA activities, including investigative techniques used by law enforcement.

   Martinez-Diaz also worked with a dirty lawyer, who introduced clients to Martinez-
    Diaz so that the clients could engage in drug trafficking.

   In or about February 2018, Martinez-Diaz was arrested in Puerto Rico. About an hour
    and a half later, Martinez-Diaz was recorded during a conversation he had with a female
    while in a patrol car. During that conversation, Martinez-Diaz told the female to go to
                                                                                           Page 6


           the house and see his guy, who would help get Martinez-Diaz an attorney, and to also
           tell the people in the house to move. Shortly after that, Gomez received a call from his
           sister, who is married to Martinez-Diaz’s co-conspirator Rafael Torres-Martinez. The
           call lasted about five minutes. The two numbers then spoke repeatedly throughout the
           morning. Gomez’s sister also communicated with Rafael Torres-Martinez throughout
           the morning, often right before or after communicating with Gomez.

          Since his incarceration in this case, Martinez-Diaz has taken efforts to arrange for the
           murder of witnesses against him.


                                 *               *              *

       As noted, the Government reserves the right to supplement this letter if we later become
aware of additional evidence of such incidents that the Government wishes to introduce as direct
proof of or background to any of the charges in the Indictment, or as Rule 404(b) evidence.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                       By:                    /s/
                                               Jordan Estes
                                               Andrew Thomas
                                               Lara Pomerantz
                                               Allison Nichols
                                               Assistant United States Attorneys
                                               (212) 637-2543/2106/2343/2366

Cc:    All Counsel (via ECF)
